Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 13, 2015, by
and among Minerva Neurosciences, Inc., a Delaware corporation, with its
principal offices at 1601 Trapelo Road, Suite 284, Waltham, MA 02451 (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
the Common Stock, par value $0.0001 per share, of the Company (the “Common
Stock”), set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate amount for all Buyers together shall be 6,281,661 shares
of Common Stock and shall collectively be referred to herein as the “Common
Shares”), and (ii) a warrant to acquire up to that number of additional shares
of Common Stock set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers (the “Warrants”), in substantially the form attached hereto
as Exhibit A (as exercised, collectively, the “Warrant Shares”).

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
substantially the form attached hereto as Exhibit B (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights with respect to the Common Shares, and the Warrant Shares
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

D. The Common Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.

E. In connection with the offering and sale of the Securities, the Company has
entered into an engagement letter dated March 6, 2015 (the “Engagement Letter”)
with Jefferies LLC (the “Agent”).

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS

(a) Purchase of Common Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, shall
purchase from the Company on the Closing Date (as defined below), the number of
Common Shares as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers, along with the Warrants to acquire up to that number of
Warrant Shares as is set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers (the “Closing”).



--------------------------------------------------------------------------------

(i) Closing. The date (the “Closing Date”) and time of the Closing shall be 7:00
a.m., New York City time, on March 18, 2015 (or such later date as is mutually
agreed to by the Company and each Buyer) after notification of satisfaction (or
waiver) of the conditions to the Closing set forth in Sections 6 and 7 below at
the offices of Covington & Burling LLP, New York, New York.

(ii) Purchase Price. The aggregate purchase price for the Common Shares and the
Warrants to be purchased by each such Buyer at the Closing (the “Purchase
Price”) shall be the amount set forth opposite each Buyer’s name in column
(5) of the Schedule of Buyers.

(b) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Common Shares and the Warrants to be issued and
sold to such Buyer at the Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions and (ii) the
Company shall deliver to each Buyer the Common Shares (allocated in the amounts
as such Buyer shall request) which such Buyer is then purchasing hereunder along
with the Warrants (allocated in the amounts as such Buyer shall request) which
such Buyer is purchasing, in each case duly executed on behalf of the Company
and registered in the name of such Buyer or its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants with respect to only itself that:

(a) No Public Sale or Distribution. Such Buyer is acquiring the Common Shares
and the Warrants, and upon exercise of the Warrants will acquire the Warrant
Shares issuable upon exercise of the Warrants, for its own account and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act and pursuant to the applicable terms of the Transaction Documents
(as defined in Section 3(c)). Such Buyer is acquiring the Securities hereunder
in the ordinary course of its business. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person (as defined
in Section 3(p)) to distribute any of the Securities.

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D. Such Buyer has executed and
delivered to the Company a questionnaire in substantially the form attached
hereto as Exhibit C (the “Investor Questionnaire”), which such Buyer represents
and warrants is true, correct and complete.

 

-2-



--------------------------------------------------------------------------------

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth in the Transaction Documents in order
to determine the availability of such exemptions and the eligibility of such
Buyer to acquire the Securities.

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk and is able to afford a complete loss of such investment. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. Such Buyer confirms and agrees that (i) it has independently
evaluated the merits of its decision to purchase the Securities, (ii) it has not
relied on the advice of, or any representations by, the Agent or any affiliate
thereof or any representative of the Agent or its affiliates in making such
decision, and (iii) neither the Agent nor any of its representatives has any
responsibility with respect to the completeness or accuracy of any information
or materials furnished to such Buyer in connection with the transactions
contemplated hereby.

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to

 

-3-



--------------------------------------------------------------------------------

comply with the terms and conditions of any exemption thereunder. The Securities
may be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Buyer effecting a pledge of Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document,
including, without limitation, this Section 2(f).

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Common Shares, the Warrants and the Warrant Shares, until such
time as the resale of the Common Shares and the Warrant Shares has been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement, shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates or
other instruments):

NEITHER THE SECURITIES REPRESENTED BY THIS INSTRUMENT NOR THE SECURITIES FOR
WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate or other instrument without such legend to the holder of the
Securities upon which it is stamped, if, unless otherwise required by state
securities laws, (i) such Securities are registered for resale under the 1933
Act, (ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of a law firm reasonably acceptable to the
Company, in a form reasonably acceptable to the Company, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A.

(h) Validity; Enforcement. The Transaction Documents have been duly and validly
authorized, executed and delivered on behalf of such Buyer and shall constitute
the legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

-4-



--------------------------------------------------------------------------------

(i) No Conflicts. The execution, delivery and performance by such Buyer of the
Transaction Documents and the consummation by such Buyer of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Buyer or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Buyer, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

(j) Short Sales. Between the time such Buyer learned about the offering
contemplated by this Agreement and the public announcement of the offering, such
Buyer has not engaged in any short sales or similar transactions with respect to
the Common Stock, nor has such Buyer, directly or indirectly, caused any Person
to engage in any short sales or similar transactions with respect to the Common
Stock. Such Buyer shall not engage in any short sales involving the Securities
in violation of the 1933 Act. Notwithstanding the foregoing, in the case of a
Buyer that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Buyer’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Buyer’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio managers that have knowledge about the financing
transaction contemplated by this Agreement.

(k) No General Solicitation and Advertising. Such Buyer represents and
acknowledges that is has not been solicited to offer to purchase or to purchase
any Securities by means of any general solicitation or advertising within the
meaning of Regulation D under the 1933 Act.

(l) Rule 506(d) Representation. Such Buyer represents that it is not a person of
the type described in Section 506(d) of Regulation D under the 1933 Act that
would disqualify the Company from engaging in a transaction pursuant to
Section 506 of Regulation D under the 1933 Act.

(m) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

(n) Brokers. There is no broker, investment banker, financial advisor, finder or
other Person which has been retained by or is authorized to act on behalf of
such Buyer who might be entitled to any fee or commission for which the Company
will be liable in connection with the execution of this Agreement and the
consummation of the transactions contemplated hereby.

 

-5-



--------------------------------------------------------------------------------

(o) Disclosure by Agent. Such Buyer has read the disclosure attached hereto as
Exhibit D.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that:

(a) Organization and Qualification. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation and has the corporate power and authority to
own, lease and operate its properties and to conduct its business as now being
conducted and to enter into and perform its obligations under the Transaction
Documents and the Engagement Letter. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in the State of New
Jersey and the Commonwealth of Massachusetts and each other jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or to be in good standing would not reasonably be expected, individually
or in the aggregate, to have a material adverse effect on the condition
(financial or otherwise), earnings, business, properties, operations, assets or
liabilities of the Company and Mind-NRG S.A. (the “Subsidiary”), considered as
one entity (a “Material Adverse Effect”).

(b) Subsidiary. The Subsidiary has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation and has the power and authority (corporate or other) to own,
lease and operate its properties and to conduct its business as now being
conducted. The Subsidiary is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
be in good standing would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. All of the issued and outstanding
capital stock or other equity or ownership interests of the Subsidiary have been
duly authorized and validly issued, are fully paid and nonassessable and are
owned by the Company free and clear of any security interest, mortgage, pledge,
lien, encumbrance or adverse claim except, in each case, as contemplated by that
certain Loan and Security Agreement, dated as of January 16, 2015, by and among
the Company, Oxford Finance LLC and Silicon Valley Bank (the “Credit
Agreement”). The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the Subsidiary and Minerva
Neurosciences Securities Corporation.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions (as defined in Section 5), the Warrants and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and the Engagement Letter and to issue the Securities in accordance
with the terms hereof and thereof. The execution and delivery of the Transaction
Documents and the Engagement Letter by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Common Shares and the Warrants and the
reservation for issuance and the issuance of the

 

-6-



--------------------------------------------------------------------------------

Warrant Shares issuable upon exercise of the Warrant have been duly authorized
by the Company’s board of directors and, except as otherwise set forth in this
Agreement, no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders. This Agreement the other
Transaction Documents (other than the Warrants, which shall be executed and
delivered on the Closing Date subject to the conditions set forth in this
Agreement and in the other Transaction Documents) and the Engagement Letter have
been duly executed and delivered by the Company, and constitute the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(d) Issuance of Securities. The Common Shares and the Warrants are duly
authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof and the Common Shares shall be fully
paid and nonassessable with the holders being entitled to all rights accorded to
a holder of Common Stock. As of the Closing, a number of shares of Common Stock
shall have been duly authorized and reserved for issuance which equals or
exceeds 100% of the aggregate of the maximum number of shares of Common Stock
issuable upon exercise of the Warrants. Upon exercise in accordance with the
Warrants, the Warrant Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Assuming the accuracy of each
of the representations and warranties set forth in Section 2 of this Agreement,
the offer and issuance by the Company of the Securities is exempt from
registration under the 1933 Act, subject to a timely filing of a Form D pursuant
to Regulation D, if applicable.

(e) No Conflicts. Neither the Company nor the Subsidiary is in violation of its
respective charter or by-laws, or is in default (or, with the giving of notice
or lapse of time, would be in default) (“Default”) under any indenture, loan,
credit agreement, note, lease, license agreement, contract, franchise or other
instrument (including, without limitation, any pledge agreement, security
agreement, mortgage or other instrument or agreement evidencing, guaranteeing,
securing or relating to indebtedness) to which the Company or the Subsidiary is
a party or by which the Company or the Subsidiary is bound, or to which any of
their respective properties or assets are subject (each, an “Existing
Instrument”), except for such Defaults as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. The
Company’s execution, delivery and performance of the Transaction Documents and
the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Common Shares and
Warrants and reservation for issuance and issuance of the Warrant Shares)
(i) have been duly authorized by all necessary corporate action and will not
result in any violation of the provisions of the charter or by-laws of the
Company or the Subsidiary as currently in effect (ii) will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or the
Subsidiary pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults or Debt
Repayment Triggering Events or liens, charges, encumbrances or consents that
would not reasonably be expected,

 

-7-



--------------------------------------------------------------------------------

individually or in the aggregate, to have a Material Adverse Effect and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or the Subsidiary
except for such violations as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of the Transaction Documents and
the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Common Shares and
Warrants and reservation for issuance and issuance of the Warrant Shares),
except (A) filings pursuant to Regulation D and applicable state securities or
blue sky laws, which have been made or will be made in a timely manner (B) as
have otherwise been obtained or made by the Company and are in full force and
effect or (C) as may be required under the rules and regulations of the
Financial Industry Regulatory Authority, Inc. (“FINRA”). As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or the Subsidiary.

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company or
the Subsidiary (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
the Subsidiary or affiliates thereof, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the 1933 Act) in connection with the
offer or sale of the Securities. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby. The
Company acknowledges that it has engaged the Agent in connection with the sale
of the Securities. Other than the Agent, neither the Company nor the Subsidiary
has engaged any placement agent or other agent in connection with the sale of
the Securities.

(h) No Integrated Offering. None of the Company, the Subsidiary, any of their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require

 

-8-



--------------------------------------------------------------------------------

approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. None of the Company, the
Subsidiary, their affiliates or any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would require
registration of the issuance of any of the Securities under the 1933 Act or
cause the offering of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
and the Warrants is, in each case, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation (as defined in
Section 3(p)) or the laws of the State of Delaware which is or could become
applicable to any Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

(k) SEC Documents; Financial Statements. Since June 30, 2014, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date of the Closing and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein, together with the registration statement of
the Company on Form S-1 filed with the Commission on June 30, 2014, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Buyers or their respective representatives true, correct and complete copies
of the SEC Documents not available on the SEC’s Electronic Data Gathering
Analysis (“EDGAR”) system. As of their respective filing dates, the SEC
Documents complied in all material respects with the applicable requirements of
the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective filing dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally

 

-9-



--------------------------------------------------------------------------------

accepted accounting principles, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).

(l) Absence of Certain Changes. Except as disclosed in the SEC Documents, since
June 30, 2014: (i) there has occurred no event that would, to the Company’s
knowledge, reasonably be expected to result in a Material Adverse Effect;
(ii) the Company and the Subsidiary, considered as one entity, have not incurred
any material liability or obligation, indirect, direct or contingent, including
without limitation any losses or interference with its business from fire,
explosion, flood, earthquakes, accident or other calamity, whether or not
covered by insurance, or from any strike, labor dispute or court or governmental
action, order or decree, that are material, individually or in the aggregate, to
the Company and the Subsidiary, considered as one entity, or has entered into
any transactions not in the ordinary course of business; and (iii) there has not
been any material decrease in the capital stock or any material increase in any
short-term or long-term indebtedness of the Company or the Subsidiary and there
has been no dividend or distribution of any kind declared, paid or made by the
Company or, except for dividends paid to the Company, by the Company’s
subsidiary on any class of capital stock, or any repurchase or redemption by the
Company or the Subsidiary of any class of capital stock.

(m) Conduct of Business; Regulatory Permits. Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the NASDAQ Global Market (“Nasdaq”), except for any such
violation as would not be reasonably expected to result in a Material Adverse
Effect. Since July 1, 2014, (i) the Common Stock has been designated for
quotation or included for listing on Nasdaq, (ii) trading in the Common Stock
has not been suspended by the SEC or Nasdaq and (iii) the Company has received
no communication, written or oral, from the SEC or Nasdaq regarding the
suspension or delisting of the Common Stock from the Nasdaq. The Company and the
Subsidiary possess such valid and current certificates, authorizations or
permits required by state, federal or foreign regulatory agencies or bodies to
conduct their respective businesses as currently conducted (“Permits”), except
where the failure to so possess would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect. Except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, neither the Company nor the Subsidiary is in violation
of, or in default under, any of the Permits or has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit.

(n) Foreign Corrupt Practices. Neither the Company nor the Subsidiary nor, to
the knowledge of the Company, any director, officer, agent, employee, affiliate
or other person acting on behalf of the Company or the Subsidiary has, in the
course of its actions for, or on behalf of, the Company or the Subsidiary
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any domestic government official, “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules

 

-10-



--------------------------------------------------------------------------------

and regulations thereunder (collectively, the “FCPA”) or employee from corporate
funds; (iii) violated or is in violation of any provision of the FCPA or any
applicable non-U.S. anti-bribery statute or regulation; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any domestic government official, such foreign official or employee;
and the Company and the Subsidiary and, to the knowledge of the Company, the
Company’s affiliates have conducted their respective businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(o) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten (10) days prior to the date hereof or on Schedule 3(o) hereto, none
of the officers, directors or employees of the Company or the Subsidiary is
presently a party to any transaction with the Company or the Subsidiary (other
than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or the
Subsidiary, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

(p) Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of (x) 125,000,000 shares of Common Stock, of which as of the
date hereof, 18,439,382 shares are issued and outstanding, 4,281,333 shares are
reserved for issuance pursuant to the Company’s employee incentive plan and
other options outstanding and 40,790 shares are reserved for issuance pursuant
to securities (other than the Warrants) exercisable or exchangeable for, or
convertible into, shares of Common Stock, and (y) 100,000,000 shares of
preferred stock, of which as of the date hereof, none are issued and
outstanding. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as set forth above
in this Section 3(p) or as disclosed in the SEC Documents: (i) none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or the Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or the Subsidiary is or may become bound to
issue additional capital stock of the Company or the Subsidiary or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or the Subsidiary;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing material
Indebtedness (as defined below) of the Company or the Subsidiary or by which the
Company or the Subsidiary is or may become bound; (iv) other than as
contemplated by the Credit Agreement, there are no financing statements securing
obligations in any material amounts, either singly or in the aggregate, filed in
connection with the Company or the Subsidiary; (v) there are no agreements or
arrangements under which the Company or the Subsidiary is obligated to register
the sale of any of their securities under the 1933 Act (except pursuant to the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the

 

-11-



--------------------------------------------------------------------------------

Company or the Subsidiary which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company or the Subsidiary is or may become bound to redeem a security of the
Company or the Subsidiary; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company and the Subsidiary have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company’s or the Subsidiary’s respective businesses and which, individually or
in the aggregate, do not or would not be reasonably expected have a Material
Adverse Effect. The Company has furnished to the Buyers (including through
EDGAR) true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto. For purposes of this Agreement:
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(C) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(A) through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

-12-



--------------------------------------------------------------------------------

(q) No Material Actions or Proceedings. There is no action, suit, proceeding,
inquiry or investigation brought by or before any governmental entity now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or the Subsidiary, which would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect or materially and
adversely affect the consummation of the transactions contemplated by this
Agreement or the performance by the Company of its obligations hereunder; and
the aggregate of all pending legal or governmental proceedings to which the
Company or the Subsidiary is a party or of which any of their respective
properties or assets is the subject, including ordinary routine litigation
incidental to the business, if determined adversely to the Company, would not
reasonably be expected to have a Material Adverse Effect. No material labor
dispute with the employees of the Company or the Subsidiary exists or, to the
knowledge of the Company, is threatened or imminent. To the knowledge of the
Company, no material labor dispute with the employees of any principal supplier,
manufacturer, customer or contractor of the Company exists or is threatened or
imminent.

(r) Insurance. Each of the Company and the Subsidiary are insured by recognized,
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, but not limited to, policies
covering real and personal property owned or leased by the Company and the
Subsidiary against theft, damage, destruction, acts of vandalism and earthquakes
and policies covering the Company and the Subsidiary for product liability
claims and clinical trial liability claims. The Company has no reason to believe
that it or the Subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not reasonably be expected to
have a Material Adverse Effect. Neither the Company nor the Subsidiary has been
denied any insurance coverage which it has sought or for which it has applied.

(s) Employee Relations.

(i) Neither the Company nor the Subsidiary is a party to any collective
bargaining agreement or employs any member of a union. The Company and the
Subsidiary believe that their relations with their employees are good. No
executive officer (as defined in Rule 501(f) of the 1933 Act) of the Company or
the Subsidiary has notified the Company or the Subsidiary that such officer
intends to leave the Company or the Subsidiary or otherwise terminate such
officer’s employment with the Company or the Subsidiary. No executive officer of
the Company or the Subsidiary, is, or is now reasonably expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or the
Subsidiary to any liability with respect to any of the foregoing matters.

(ii) The Company and the Subsidiary, to their knowledge, are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

-13-



--------------------------------------------------------------------------------

(t) Title. The Company does not own any real property. Except as contemplated by
the Credit Agreement, the Company and the Subsidiary have good and marketable
title to all personal property and other assets reflected as owned in the
financial statements referred to in Section 3(k) above, in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
adverse claims and other defects. The real property, improvements, equipment and
personal property held under lease by the Company or the Subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
the Subsidiary.

(u) Intellectual Property Rights. The Company and the Subsidiary own, or have
obtained valid and enforceable licenses for, the material inventions, patent
applications, patents, trademarks, trade names, service names, copyrights, trade
secrets and other intellectual property (collectively “Intellectual Property”)
that is disclosed in the SEC Documents (“Company Intellectual Property”). To the
Company’s knowledge: (i) there are no third parties who have rights to any
Intellectual Property, except for customary reversionary rights of third-party
licensors with respect to Company Intellectual Property that is disclosed SEC
Documents as licensed to the Company or the Subsidiary, that is necessary to
conduct the business as currently conducted or as currently proposed to be
conducted in the future by the Company and the Subsidiary as described in the
SEC Documents; and (ii), except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, there is no
infringement by third parties of any Company Intellectual Property. Except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others, except for proceedings
before the U.S. Patent and Trademark Office or a foreign government intellectual
property office: (A) challenging the Company’s rights in or to any Company
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such action, suit, proceeding or claim;
(B) challenging the validity, enforceability or scope of any granted and
enforceable Company Intellectual Property, and the Company is currently unaware
of any facts which would form a reasonable basis for any such action, suit,
proceeding or claim that, if asserted on the date hereof, would reasonably be
expected to succeed; or (C) asserting that the Company or the Subsidiary
infringes or otherwise violates, or would, upon the commercialization of any
product or service described in the SEC Documents as under development, infringe
or violate, any patent, trademark, trade name, service name, copyright, trade
secret or other proprietary rights of others, and the Company is currently
unaware of any facts which would form a reasonable basis for any such action,
suit, proceeding or claim that, if asserted on the date hereof, would reasonably
be expected to succeed. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, the Company and the
Subsidiary have complied with the terms of each agreement pursuant to which
Intellectual Property has been licensed to the Company or the Subsidiary, and
all such agreements are in full force and effect. The product candidates
described in the SEC Documents as under development by the Company or the
Subsidiary fall within the scope of the claims of one or more patents or patent
applications owned by, or exclusively licensed to, the Company or the
Subsidiary.

 

-14-



--------------------------------------------------------------------------------

(v) Clinical Data and Regulatory Compliance. The preclinical tests and clinical
trials, and other studies (collectively, “studies”) that are described in, or
the results of which are referred to in, the SEC Documents were and, if still
pending, are being conducted in all material respects in accordance with the
protocols, procedures and controls designed and approved for such studies and
with standard medical and scientific research procedures; each description of
the results of such studies is accurate and complete in all material respects
and fairly presents the data derived from such studies, and the Company and the
Subsidiary have no knowledge of any other studies the results of which are
inconsistent with, or otherwise call into question, the results described or
referred to in the SEC Documents; the Company and the Subsidiary have made all
such filings and obtained all such approvals as may be required by the Food and
Drug Administration of the U.S. Department of Health and Human Services or any
committee thereof or from any other U.S. or foreign government or drug or
medical device regulatory agency, or health care facility Institutional Review
Board (collectively, the “Regulatory Agencies”) except where the failure to make
such filing or obtain such approval would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect; neither
the Company nor the Subsidiary has received any notice of, or correspondence
from, any Regulatory Agency requiring the termination, suspension or material
modification of any clinical trials that are described or referred to in the SEC
Documents; and the Company and the Subsidiary have each operated and currently
are in compliance in all material respects with all applicable rules,
regulations and policies of the Regulatory Agencies.

(w) Environmental Laws. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) neither the Company
nor the Subsidiary is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”); (ii) the Company and
the Subsidiary have all permits, authorizations and approvals required under any
applicable Environmental Laws and are each in compliance with their
requirements; (iii) there are no pending or, to the Company’s knowledge,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or the Subsidiary; and (iv) there are no events or circumstances
existing as of the date hereof that might reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or the Subsidiary relating to Hazardous Materials or any Environmental
Laws.

(x) Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of the Subsidiary.

 

-15-



--------------------------------------------------------------------------------

(y) Tax Status. The Company and the Subsidiary have filed all necessary federal,
state and foreign income and franchise tax returns or have properly requested
extensions thereof and have paid all taxes shown on such returns as required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them except as may be being
contested in good faith and by appropriate proceedings. The Company has made
adequate charges, accruals and reserves in the applicable financial statements
referred to in Section 3(k) above in respect of all federal, state and foreign
income and franchise taxes for all periods as to which the tax liability of the
Company or the Subsidiary has not been finally determined, except to the extent
of any inadequacy that would not reasonably be expected to result in a Material
Adverse Effect.

(z) Company’s Accounting System. The Company and the Subsidiary make and keep
accurate books and records and maintain a system of internal accounting controls
designed to provide reasonable assurance that: (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

(aa) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the Exchange Act), which are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities.

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in the SEC
Documents and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(cc) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

(dd) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

-16-



--------------------------------------------------------------------------------

(ee) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Agent, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) other
than the Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

(ff) Disclosure. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Buyers regarding the
Company or the Subsidiary, their business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or the Subsidiary or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

(gg) Acknowledgement Regarding Buyers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by the Buyers with applicable law, it is understood and acknowledged
by the Company (i) that past or future open market or other transactions by any
Buyer, including, without limitation, short sales or “derivative” transactions,
before or after the closing of this or future private placement transactions,
may negatively impact the market price of the Company’s publicly-traded
securities; (ii) subject to the provisions of Section 2(j), that any Buyer, and
counter parties in “derivative” transactions to which any such Buyer is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock, and (iii) that each Buyer shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that, subject to
compliance by the Buyers with applicable law, (a) one or more Buyers may engage
in hedging and/or trading activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Warrant Shares deliverable with respect to Securities are
being determined and (b) such hedging and/or trading activities (if any) could
reduce the value of the existing stockholders’ equity interests in the Company
at and after the time that the hedging and/or trading activities are being
conducted.

(hh) U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon any Buyer’s request.

(ii) No “Bad Actor” Disqualification. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person (as defined below), except for a Disqualification Event as to
which Rule 506(d)(2)(ii–iv) or (d)(3), is applicable. “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the 1933 Act, any Person listed in the first paragraph of Rule
506(d)(1).

 

-17-



--------------------------------------------------------------------------------

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the covenants and conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

(c) Reporting Status. During the Registration Period (as defined in the
Registration Rights Agreement), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
otherwise permit such termination.

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for advancement of its pre-clinical and clinical programs, research
and development and general corporate purposes, and not for (A) the repayment of
any outstanding Indebtedness of the Company or the Subsidiary or (B) redemption
or repurchase of its or the Subsidiary’s equity securities.

(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the
Registration Period (i) unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, within one
(1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports in Form 10-K and Quarterly Reports on Form, 10-Q, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, and (ii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders. As used herein, “Business Day” means any day other than
Saturday, Sunday, Federal holiday or other day on which the SEC’s Washington, DC
office or commercial banks in The City of New York are authorized or required by
law to remain closed to the public.

(f) Listing. The Company shall promptly secure and maintain the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
pursuant to the terms set forth in the Registration Rights Agreement. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(f).

 

-18-



--------------------------------------------------------------------------------

(g) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Agent. Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the transactions contemplated hereby.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) of this Agreement;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) of this Agreement in order to effect a sale, transfer
or assignment of Securities to such pledgee. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the second Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing with
the SEC, no Buyer shall be in possession of any material, nonpublic information
received from the Company, the Subsidiary or any of their respective officers,
directors, employees or agents, which is not disclosed in the 8-K Filing. The
Company shall not, and shall cause the Subsidiary and its and each of their
respective officers, directors, employees and agents, not to, provide any Buyer
with any material, nonpublic information regarding the Company or the Subsidiary
from and after the filing of the 8-K Filing with the SEC without the express
written consent of such Buyer. If a Buyer has, or believes it has, received any
such material, nonpublic information regarding the Company or the Subsidiary
after the occurrence of the 8-K Filing, it shall provide the Company with
written notice thereof. The Company shall, within five (5) Trading Days of
receipt of such notice, make public disclosure of such material, nonpublic
information, to the extent such information is both material and nonpublic.
“Trading Day” means any day on which the Common Stock is traded on Nasdaq, or,
if Nasdaq is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time). Neither the
Company, the Subsidiary nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such

 

-19-



--------------------------------------------------------------------------------

transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Agent shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any applicable Buyer, neither the Company nor the Subsidiary or affiliates shall
disclose the name of such Buyer in any filing, announcement, release or
otherwise other than in connection with the Registration Statement, as
contemplated pursuant to the Registration Rights Agreement, unless such
disclosure is required by law, regulation or Nasdaq.

(j) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
100% of the number of shares of Common Stock issuable upon exercise of the
Warrants issued at the Closing.

(k) Conduct of Business. The business of the Company and the Subsidiary shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee) and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection, upon reasonable notice, of any Buyer or its legal
representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Warrant Shares in such amounts as specified from
time to time by each Buyer to the Company upon exercise of the Warrants (the
“Irrevocable Transfer Agent Instructions”). The Company represents and warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5, and stop transfer instructions to give effect to
Section 2(f) hereof, will be given by the Company to its transfer agent with
respect to the Securities, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend.

 

-20-



--------------------------------------------------------------------------------

(c) Breach. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 may be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that a Buyer shall be
entitled, in addition to all other available remedies, to seek an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

(d) Additional Relief. If the Company shall fail for any reason or for no reason
to issue to such holder unlegended certificates within three (3) Business Days
of (x) receipt of documents necessary for the removal of legend set forth above
or (y) the date of its obligation to deliver the shares of Common Stock as
contemplated pursuant to clause (ii) below (the “Deadline Date”), then, in
addition to all other remedies available to the holder, if on or after the
Trading Day immediately following such three Business Day period, the holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the holder of shares of Common Stock that
the holder anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three Business Days after the holder’s request and in the holder’s
discretion, either (i) pay cash to the holder in an amount equal to the holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
holder a certificate or certificates representing such shares of Common Stock
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the Deadline Date. “Closing Bid Price” means,
for any security as of any date, the last closing price for such security on
Nasdaq, as reported by Bloomberg, or, if Nasdaq begins to operate on an extended
hours basis and does not designate the closing bid price then the last bid price
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if Nasdaq is not the principal securities exchange or trading market for
such security, the last closing price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no closing bid price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price of such security on such date shall be the fair
market value as mutually determined by the Company and the holder. If the
Company and the holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 12 of the
Warrants. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

-21-



--------------------------------------------------------------------------------

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

(i) Such Buyer shall have executed and delivered to the Company (a) each of the
Transaction Documents to which it is a party and (b) the Investor Questionnaire.

(ii) Such Buyer shall have delivered to the Company the Purchase Price for the
Common Shares and the related Warrants being purchased by such Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company, and each other Buyer shall have delivered
to the Company the Purchase Price for such other Buyer’s Common Shares and
related Warrants.

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date hereof and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date. By delivering the Purchase Price for the Common Shares and
the related Warrants being purchased by such Buyer at the Closing, such Buyer
shall be deemed to have confirmed the foregoing as of the Closing Date.

(iv) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Common Shares and
the Warrants.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer (i) each of
the Transaction Documents and (ii) the Common Shares (in such amounts as such
Buyer shall request) and the related Warrants (in such amounts as such Buyer
shall request) being purchased by such Buyer at the Closing pursuant to this
Agreement.

(ii) Such Buyer shall have received the opinion of Cooley LLP, counsel for the
Company (“Company Counsel”), dated as of the Closing Date, in substantially the
form of Exhibit E attached hereto.

 

-22-



--------------------------------------------------------------------------------

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions which instructions shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.

(iv) The Common Stock (i) shall be listed on Nasdaq and (ii) shall not have been
suspended, as of the Closing Date, by the SEC or Nasdaq from trading on Nasdaq
nor shall suspension by the SEC or Nasdaq have been threatened, as of the
Closing Date, either (A) in writing by the SEC or Nasdaq or (B) by falling below
the minimum listing maintenance requirements of Nasdaq.

(v) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company’s board of
directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing.

(vi) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date hereof and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer.

(vii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Common
Shares and the Warrants.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before ten (10) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute

 

-23-



--------------------------------------------------------------------------------

hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of Common Shares representing at least a majority of the amount of the
Common Shares, or, if prior to the Closing Date, the Buyers listed on the
Schedule of Buyers as being obligated to purchase at least a majority of the
amount of the Common Shares. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Common Shares then outstanding. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents, holders of

 

-24-



--------------------------------------------------------------------------------

Common Shares or holders of the Warrants, as the case may be. The Company has
not, directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by electronic mail (provided
confirmation of transmission is electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Minerva Neurosciences, Inc.

1601 Trapelo Road

Suite 284

Waltham, MA 02451

E-mail: mlevine@minervaneurosciences.com

Attention: Mark Levine

with a copy (for informational purposes only) to:

Cooley LLP

500 Boylston Street

14th Floor

Boston, MA 02116

Facsimile: mrecht@cooley.com

Attention: Marc Recht

If to the Transfer Agent:

Computershare Trust Company, N.A.

250 Royal Street

Canton, MA 02021

E-mail: Monique.Hughes@computershare.com

Attention: Monique Hughes

If to a Buyer, to its physical and electronic mail address set forth on the
Schedule of Buyers, with copies to such Buyer’s representatives as set forth on
the Schedule of Buyers.

With a copy (for informational purposes only) to:

Jefferies LLC

520 Madison Avenue

New York, New York 10022

Attention: General Counsel

 

-25-



--------------------------------------------------------------------------------

or to such other physical and/or electronic address and/or to the attention of
such other Person as the recipient party has specified by written notice given
to each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) electronically generated by the
sender’s electronic mail containing the time, date, recipient electronic mail
address of such transmission or (C) provided by an overnight courier service
shall be rebuttable evidence of personal service, receipt by electronic mail or
receipt from an overnight courier service in accordance with clause (i), (ii) or
(iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective permitted successors and
assigns, including any purchasers of the Common Shares or the Warrants.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that the Agent may rely upon the representations and warranties
contained in this Agreement.

(i) Reliance By the Agent. The parties agree and acknowledge that the Agent may
rely on the representations, warranties, agreements and covenants of the Company
contained in this Agreement and may rely on the representations and warranties
of the respective Buyers contained in this Agreement as if such representations,
warranties, agreements, and covenants, as applicable, were made directly to the
Agent. The parties further agree that the Agent may rely on any questionnaires
or representations delivered by the Company, the directors and officers of the
Company, any stockholders of the Company or the Buyers, for purposes of ensuring
compliance with Rule 506 under the 1933 Act. The parties further agree that the
Agent may rely on or, if the Agent so requests, be specifically named as an
addressee of, the legal opinions to be delivered pursuant to this Agreement.

(j) Exculpation of Agent. Each party hereto agrees for the express benefit of
the Agent, its affiliates and representatives that:

(i) Neither Jefferies LLC (as Agent) nor any of its affiliates or any of its
representatives (1) has any duties or obligations other than those specifically
set forth herein or in the Engagement Letter; (2) shall be liable for any
improper payment made in accordance with the information provided by the
Company; (3) makes any representation or warranty, or has any responsibilities
as to the validity, accuracy, value or genuineness of any information,
certificates or documentation delivered by or on behalf of the Company pursuant
to this Agreement or the Transaction Documents or in connection with any of the
transactions contemplated hereby or thereby; or (4) shall be liable (x) for any
action taken, suffered or omitted by any of them in good faith and reasonably
believed to be authorized or within the discretion or rights or powers conferred
upon it by this Agreement or any Transaction Document or (y) for anything which
any of them may do or refrain from doing in connection with this Agreement or
any Transaction Document, except for such party’s own gross negligence, willful
misconduct or bad faith.

 

-26-



--------------------------------------------------------------------------------

(ii) The Agent, its affiliates and representatives shall be entitled to (1) rely
on, and shall be protected in acting upon, any certificate, instrument, opinion,
notice, letter or any other document or security delivered to any of them by or
on behalf of the Company, and (2) be indemnified by the Company for acting as
Agent hereunder pursuant the indemnification provisions set forth in the
Engagement Letter.

(k) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(l) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(m) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of such Buyer or holder of the Securities
as an investor in the Company, except, in each case, with respect to any
Indemnified Liabilities that resulted from any Indemnitee’s gross negligence,
willful misconduct or fraud. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(m) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

 

-27-



--------------------------------------------------------------------------------

(n) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(o) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(p) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company will not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

MINERVA NEUROSCIENCES, INC.

By: /s/ Remy Luthringer

Name: Remy Luthringer

Title: President & CEO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

 

[BUYER]

By:  

Name:

Title:

[EXECUTED SIGNATURE PAGES OF BUYERS INTENTIONALLY OMITTED]